IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                             October 21, 2008
                               No. 08-60105
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

JOHN ROBERT LEIDECKER

                                          Petitioner-Appellant

v.

CONSTANCE REESE, Warden

                                          Respondent-Appellee


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 5:07-CV-192


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
      John Robert Leidecker, federal prisoner # 66326-004, appeals the
dismissal of his 28 U.S.C. § 2241 petition challenging the sentence imposed
following his guilty plea conviction under 21 U.S.C. § 841. In his petition,
Leidecker asserted that the term of supervised release he received, imposed in
addition to his term of imprisonment, is unlawful and violates the Double
Jeopardy Clause. He further asserted that the 60-month term of supervised
release must run concurrently with his 120-month term of imprisonment, so that

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-60105

his total imprisonment could not exceed 120 months. He requested that the
Bureau of Prisons (BOP) be ordered to recalculate his prison term based on his
claims and that the term of supervised release be invalidated.
      The district court determined that the claims should have been brought
in a 28 U.S.C. § 2255 motion in the Southern District of Florida, which imposed
the sentence, and it thus dismissed the petition for lack of jurisdiction. We
review the dismissal de novo. Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).
      Leidecker contends that his claims were properly brought under § 2241 as
he challenges the manner in which his sentence is being executed by the BOP,
as evidenced by the fact that he seeks relief in the form of an order directing the
BOP to recalculate his sentence. However, because his claims rely on the
underlying assertion that a term of supervised release was unauthorized, the
district court did not err in determining that Leidecker’s challenge to the validity
of his sentence presented a claim arising under § 2255. See Kinder v. Purdy, 222
F.3d 209, 212 (5th Cir. 2000). Leidecker makes no argument that he qualifies
for relief under § 2255's savings clause.      The district court’s dismissal is
therefore AFFIRMED.




                                         2